The Chiee-Justioe delivered the opinion of the court:
We have in this case a petition that purports to be a petition for rehearing. On reading it we find it to be not what its name implies, but in substance a reargument, with citation of authorities. The practice of this court, as settled by Smith et al., vs. Croom et al., 7 Fla , 180, and First National Bank of Jacksonville vs. Ashmead, et ux., decided at this term, forbids the consideration of such a peth tion. Counsel must confine themselves, in framing a petition for rehearing, to the. matters which the rule prescribes for grounds of application, viz: a concise statement of the particular omission or cause for which the judgment is supposed to be erroneous. More than this is not permitted.
The court refusing to consider this petition, an order will be entered accordingly, the petition, in the language of the rule, “ not (to become) a part of the record ” in the cause.